Citation Nr: 1108366	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1956 to December 1975.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for hemorrhoids and assigned a noncompensable rating effective September 10, 2003.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further evidentiary development is necessary.  

The Board previously remanded the Veteran's claim in February 2009.  At that time, the AMC/RO was directed to ask the Veteran and his service representative to identify all VA and non-VA clinicians who have treated him for hemorrhoids.  The Board also directed the AMC/RO to obtain all outstanding VA treatment records and outstanding private treatment records identified by the Veteran.

Following the Board's February 2009 remand, the AMC/RO sent the Veteran a notice letter in March 2009 complying with the Board's remand instructions.  The Veteran did not respond to the AMC/RO's letter.  However, he subsequently underwent a VA examination in June 2009.  During the VA examination, he identified his current treatment provider as Dr. Pierce.  (The VA examination report does not identify whether this is a private (non-VA) or VA physician.)  The VA examination report indicates that these treatment records are pertinent to the Veteran's appeal and should be obtained.  Accordingly, the Board finds that the matter must be remanded to allow the AMC/RO an opportunity to obtain the outstanding treatment records identified in the June 2009 VA examination.  

In Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the Veteran indicated during his June 2009 VA examination that he is unemployed.  Previously, in his April 2009 substantive appeal (VA Form 9), he wrote that he was seeking a 100 percent disability rating.  Thus, a claim for TDIU is a component of the present appeal.  The Veteran has not been provided an appropriate VCAA notice letter on the claim, nor has it been adjudicated by the RO.  Thus, his TDIU claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran an appropriate VCAA notice letter explaining the elements of a claim for an increased rating and how to establish entitlement to a TDIU, to include on an extra-schedular basis.  The letter should advise the Veteran of the respective duties of VA and a Veteran in procuring evidence and comply with the notice elements required by required by Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).

The letter should also request that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claims, to particularly include the physician he identified as Dr. Pierce during his June 2009 VA examination.  

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records, if any.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the AMC/RO should undertake any further development warranted by the record, to include scheduling the Veteran for a VA examination to (a) determine the current nature and severity of the Veteran's hemorrhoids, and to (b) ascertain whether the service-connected hemorrhoids alone preclude him from performing all forms of substantially gainful employment.

4.  After completing the foregoing, the RO should readjudicate the remanded claims in light of all pertinent evidence of record and legal authority.  Furthermore, the AMC/RO should determine whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



